481 F.2d 1280
James RIVER and Kanawha Canal Parks, Inc., Appellant,v.RICHMOND METROPOLITAN AUTHORITY et al., Appellees.
No. 73-1841.
United States Court of Appeals,Fourth Circuit.
Argued Aug. 14, 1973.Decided Aug. 17, 1973.

Bernard S. Cohen, Alexandria, Va.  (Geoffrey Judd Vitt, James W. Spensley, Cohen & Rosenblum, LTD, Alexandria, Va., on brief), for appellant.
R. Harvey Chappell, Jr., Richmond, Va.  (Andrew J. Brent, Alexander Wellford, James Edward Betts, Paul G. Turner, and Christian, Barton, Parker, Epps & Brent, Richmond, Va. on brief), for appellees, Richmond Metropolitan Authority and George W. Cheadle.
Edward J. Shawaker, U. S. Dept. of Justice (Wallace H. Johnson, Asst. Atty. Gen., Brian P. Gettings, U. S. Atty., G. Rodney Sager, Asst. U. S. Atty., George R. Hyde and Irwin L. Schroeder, U. S. Dept. of Justice, on brief), for Federal appellees.
Conard B. Mattox, Jr., City Atty., for the City of Richmond, James R. Saul, Asst. City Atty., for the City of Richmond, on brief, for appellees, Thomas J. Bliley, Jr., and William J. Leidinger.
Andrew P. Miller, Atty. Gen., of Virginia, Stuart H. Dunn and Walter A. McFarlane, Asst. Attys. Gen. of Virginia, on brief, for appellee Douglas B. Fugate.
George W. Warren, IV, and Hall, Hall & Warren, Richmond, Va., for appellees Carillon Civic Association.
Before HAYNSWORTH, Chief Judge, and FIELD and WIDENER, Circuit Judges.
PER CURIAM:


1
Noting that no question concerning the standing of the parties or the jurisdiction of the court has been raised on appeal, we affirm on the opinion of the district court, 359 F. Supp. 611 (E.D.Va. 1973).


2
In the event a petition for certiorari be filed more than thirty days after the date of filing of this opinion, plaintiff is required to give bond with sufficient corporate surety, to be approved by the Clerk of this court, in the sum of $500,000, to hold the defendants, any or all of them, harmless on account of any increase in project construction costs or increase in interest rates on bonds sold to finance the project, either or both, which may occur because of delay occasioned on account of the filing of such petition for certiorari should the judgment of this court be affirmed.


3
Let the mandate of the court issue forthwith.


4
Affirmed.